Title: To John Adams from United States House of Representatives, 12 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 12, 1790
				
				The House of Representatives agree to all the amendments proposed by the Senate to the bill, entitled “An act to regulate trade and intercourse with the Indian tribes,” except the third, to which they disagree;The Speaker of the House of Representatives having signed several enrolled bills, I am directed to bring them to the Senate for the signature of the Vice President.
				
					
				
				
			